Citation Nr: 1627654	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  08-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas 


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a seizure disorder including epilepsy, to include as secondary to a service-connected low back disability.

4.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides. 

5.  Entitlement to service connection for a disability of the neck, to include as secondary to a service-connected posttraumatic stress disorder (PTSD) or low back disability.

6.  Entitlement to an earlier effective date prior to August 14, 2003, for service connection for a low back disability due to clear and unmistakable error (CUE) in previous decisions denying the claim. 

7.  Entitlement to an earlier effective date prior to August 14, 2003, for service connection for right hip degenerative joint disease due to CUE in previous decisions denying the claim. 

8.  Entitlement to an earlier effective date prior to August 14, 2003, for service connection for left hip degenerative joint disease due to CUE in previous decisions denying the claim. 

9.  Entitlement to an earlier effective date prior to August 14, 2003, for service connection for a right knee disability due to CUE in previous decisions denying the claim. 

10.  Entitlement to an earlier effective date prior to August 14, 2003, for service connection for a left knee disability due to CUE in previous decisions denying the claim. 

11.  Entitlement to an earlier effective date prior to August 14, 2003, for service connection for a left ankle disability due to CUE in previous decisions denying the claim. 

12.  Entitlement to an earlier effective date prior to August 14, 2003, for entitlement to special monthly compensation (SMC) based on housebound status due to CUE in previous decisions denying the claim.

13.  Entitlement to an earlier effective date prior to June 27, 2008, for service connection for gastritis, gastroesophageal reflux disease (GERD, irritable bowel syndrome (IBS), and diverticulosis.

14.  Entitlement to a rating in excess of 40 percent for compression fracture of L3 and L4, and degenerative disc disease of the lumbar spine.
15.  Entitlement to an initial rating in excess of 30 percent for gastritis, GERD, IBS, and diverticulosis.

16.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.

17.  Entitlement to a rating in excess of 10 percent for a right hip disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at hearings before a Decision Review Officer in September 2008 and October 2009.

A November 2004 rating decision denied service connection for a skin disability.  A January 2005 rating decision granted service connection for a compression fracture of L3 and L4 with degenerative disc disease and assigned a 40 percent rating, effective October 26 2004; and denied service connection for a bilateral leg disability with arthritis, bilateral hip disability, bronchitis/chronic obstructive pulmonary disease, a skin disability, and seizures.  In March 2005, a notice of disagreement was received to the January 2005 rating decision which also served as a notice of disagreement to the November 2004 denial of service connection for a skin disability.  A statement of the case was issued in September 2005 which included service connection for the claimed skin disability.  In November 2005, correspondence was received from the Veteran which is accepted as a substantive appeal for the issue of entitlement to service connection for a skin disability.  Thus, that issue was perfected from the November 2004 rating decision.

A July 2005 rating decision denied entitlement to an earlier effective date before September 6, 1990, for service connection for PTSD; denied entitlement to SMC based on aid and attendance or housebound status and continued the denial of service connection for a left shoulder disability. 

A September 2005 rating decision granted an earlier effective date for service connection for compression fracture of L3 and L4 with degenerative disc disease, from August 14 2003.  Service connection was granted effective August 14, 2003, for left knee disability, a left ankle disability, a right hip disability, and a left hip disability.  Service connection was also granted for a left shoulder disability, assigned a 10 percent rating, effective March 15, 2005.  Entitlement to SMC based on housebound status was granted from August 14, 2003.  

In an August 2006 rating decision, entitlement to an earlier effective date for service connection for right hip degenerative joint disease due to CUE was denied and a rating of 10 percent for right hip degenerative joint disease was continued from August 14, 2003; entitlement to an earlier effective date of service connection for left hip degenerative joint disease due CUE was denied and a rating of 10 percent for left hip degenerative joint was continued from August 14, 2003; entitlement to an earlier effective date of service connection for compression fracture L3 and L4 with degenerative disc disease due to CUE was denied and a 40 percent rating was continued from August 14, 2003; entitlement to an earlier effective date of service connection for left knee injury residuals due to CUE was denied and a 10 percent rating was continued from August 14, 2003; entitlement to an earlier effective date of service connection for right knee injury residuals due to CUE was denied and a 10 percent rating was continued from August 14, 2003; entitlement to an earlier effective date of service connection for left shoulder injury residuals due to CUE was denied and the 10 percent rating was continued from March 15, 2005; service connection for a right shoulder disability was denied; service connection was denied on a new and material basis for a lung disability; and entitlement to an earlier effective date for the grant of entitlement to SMC based on housebound status to CUE was denied.  However, an appeal was not perfected.

A December 2007 rating decision granted service connection for chronic asthmatic bronchitis with a rating of 60 percent, effective October 26, 2004.

An April 2008 rating decision increased to 20 percent the rating for a left shoulder disability, effective May 14, 2007; denied a rating in excess of 40 percent for a low back disability; denied a rating in excess of 10 percent for right hip disability; and denied service connection for a right shoulder disability, seizures, a skin disability, and a neck disability.  

A February 2009 rating decision denied an earlier effective date for service connection prior to August 14, 2003, for compression fracture of L3 and L4 with degenerative disc disease, a right hip disability, a left hip disability, residuals of a left knee injury, residuals of a right knee injury, and residuals of a left ankle injury.  A July 2009 rating decision denied earlier effective date prior to August 14, 2003, for SMC.  The RO determined that the assigned effective dates for back, right hip, left hip, right knee, left knee, and left ankle disabilities were not CUE.

An August 2009 rating decision granted service connection for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis and assigned a 30 percent rating, effective June 27, 2008. 

In April 2012, the Board dismissed 18 issues:  (1) entitlement to an earlier effective date of service connection for PTSD, due to CUE in previous decisions denying the claim; (2) entitlement to an earlier effective date for service connection for a low back disability, due to CUE in previous decisions denying the claim; (3) entitlement to an earlier effective date of service connection for right hip degenerative joint disease, due to CUE in previous decisions denying the claim; (4) entitlement to an earlier effective date of service connection for left hip degenerative joint disease, due to CUE in previous decisions denying the claim; (5) entitlement to an earlier effective date for service connection for a right knee disability, due to CUE in previous decisions denying the claim; (6) entitlement to an earlier effective date for service connection for a left knee disability, due to CUE in previous decisions denying the claim; (7) entitlement to an earlier effective date of service connection for a left ankle disability, due to CUE in previous decisions denying the claim; (8) entitlement to an earlier effective date of entitlement to SMC based on housebound status, due to CUE in previous decisions denying the claim; (9) entitlement to an earlier effective date for service connection for gastritis, GERD, IBS, and diverticulosis; (10) entitlement to service connection for skin cancer or skin rash; (11) entitlement to service connection for epilepsy or seizures, to include as secondary to a service-connected low back disability; (12) entitlement to service connection for a respiratory disorder, to include bronchitis or chronic obstructive pulmonary disease; (13) entitlement to service connection for a disability of the right shoulder; (14) entitlement to service connection for a disability of the neck; (15) entitlement to a rating in excess of 20 percent for service-connected residuals of a left shoulder injury; (16) entitlement to a rating in excess of 40 percent for a low back disability; (17) entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip; and (18) entitlement to an initial rating in excess of 30 percent for gastritis, GERD, IBS, and diverticulosis.

The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a February 2013 Order, vacated the Board's April 2012 decision and remanded the matter to the Board.  The Board was requested to adjudicate whether the original 18 issues were properly placed in appellate status before the Board.  

An April 2013 rating decision granted service connection for bilateral lower extremity radiculopathy, with each lower extremity rated 20 percent.  An appeal was not initiated to those ratings.  The ratings for the low back and hips were continued.  An appeal as to the rating of the left hip was not initiated.  The ratings for the low back and right hip were already on appeal.  

In an April 2014 decision, the Board determined that the Veteran had filed an adequate appeal with respect to the following issues:  entitlement to an earlier effective date for service connection for PTSD, to include whether there was CUE in previous decisions denying the claim and whether the RO had jurisdictional authority to review CUE in earlier RO and Board decisions regarding an earlier effective date for PTSD; whether the RO had jurisdiction of the matter of CUE as claimed as made in earlier RO and Board decisions regarding an earlier effective date for PTSD; entitlement to an earlier effective date of service connection for a low back disability, due to CUE in previous decisions denying the claim; entitlement to an earlier effective date of service connection for right hip degenerative joint disease, due to CUE in previous decisions denying the claim; entitlement to an earlier effective date of service connection for left hip degenerative joint disease, due to CUE in previous decisions denying the claim; entitlement to an earlier effective date of service connection for a right knee disability, due to CUE in previous decisions denying the claim; entitlement to an earlier effective date of service connection for a left knee disability, due to CUE in previous decisions denying the claim; entitlement to an earlier effective date of service connection for a left ankle disability, due to CUE in previous decisions denying the claim; entitlement to an earlier effective date of entitlement to SMC based on housebound status due to CUE error in previous decisions denying the claim; entitlement to an earlier effective date of service connection for gastritis, GERD, IBS, and diverticulosis; entitlement to service connection for a skin disability; entitlement to service connection for a seizure disorder to include epilepsy, to include as secondary to a service-connected low back disability; entitlement to service connection for a disability of the right shoulder; entitlement to service connection for a disability of the neck; entitlement to a rating in excess of 20 percent for service-connected residuals of a left shoulder injury; entitlement to a rating in excess of 40 percent for a low back disability; entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip; and entitlement to an initial rating in excess of 30 percent for gastritis, GERD, IBS, and diverticulosis.   

The Board also denied the matter of an earlier effective date for service connection for PTSD, to include on the basis of whether there was CUE in previous decisions denying the claim and determined that the RO did not have jurisdictional authority to review CUE in Board decisions or RO decisions subsumed by the Board.  The Board further dismissed the issue of service connection for a respiratory disability as service connection for a respiratory disability was previously granted in a December 2007 rating decision.  

The issues listed on the front page of this decision are currently in appellate status.

The issues of service connection for a seizure disorder and service connection for a neck disability are REMANDED to the Agency of Original Jurisdiction. 


FINDINGS OF FACT

1.  Recurrent basal cell skin cancer was not manifest during service, within one year of service, and is not otherwise attributable to service, including as due to presumed exposure to herbicides.

2.  In January 2005, the RO denied service connection for seizures.  The Veteran did not perfect an appeal.

3.  Evidence submitted since the January 2005 decision which denied service connection for seizures, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for seizures.

4.  In August 2006, the RO denied service connection for a right shoulder disorder.  The Veteran did not perfect an appeal.

5.  Evidence submitted since the RO's August 2006 decision which denied service connection for a right shoulder disorder, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim service connection for a right shoulder disorder.

6.  An August 2006 rating decision denied entitlement to an earlier effective date for service connection for right hip degenerative joint disease due to CUE, for left hip degenerative joint disease due CUE, for compression fracture L3 and L4 with degenerative disc disease due to CUE, for left knee injury residuals due to CUE, for right knee injury residuals due to CUE, for left shoulder injury residuals due to CUE, and also denied entitlement to an earlier effective date for the grant of entitlement to SMC based on housebound due to CUE.  The Veteran was properly notified of his procedural and appellate rights in September 2006.  

7.  The Veteran did not initiate an appeal to the August 2006 decision regarding the earlier effective dates based on CUE claims.

8.  The denial of the CUE claims addressed in the August 2006 rating decision comes under the principle of res judicata as there was a final decision on that matter.  

9.  The current appeal for earlier effective date based on CUE for service connection for low back, right hip, left hip, right knee, left knee, left ankle disabilities and SMC based on housebound status, duplicates the claims that were considered by the RO in the August 2006 decision.

10.  In July 1977, the RO denied the implicit claim of service connection for gastrointestinal (GI) disability including as secondary to PTSD; the Veteran did not initiate an appeal that decision.

11.  On June 27, 2008, the RO received a statement from the Veteran claiming service connection for a GI disability.

12.  There is no evidence dated after the July 1977 rating decision and prior to June 27, 2008, establishing an informal or formal claim of service connection for a GI disability; medical records dated between the July 1977 rating decision and prior to June 27, 2008, do not constitute informal claims for compensation for a GI disability since service connection was not in effect for a GI disability.

13.  An August 2009 rating decision granted service connection for gastritis, GERD, IBS, and diverticulosis and assigned a 30 percent rating, effective June 27, 2008.

14.  A low back disability is not productive of ankylosis of the spine or incapacitating episodes.

15.  A left shoulder disability causes impairment of flexion with pain (at worse) to 40 degrees, but not limited to 25 degrees from the side; the left shoulder disability does not cause nonunion, malunion, fibrous union, loose movement, instability, or dislocation of the humerus or nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.

16.  A right hip disability limits flexion to no more than 50 degrees and adduction impairment does not cause motion lost beyond 10 degrees; there is no ankylosis.  

17.  A GI disability results in severe symptoms with diarrhea, constipation, and constant abdominal distress; the Veteran does not have malnutrition.


CONCLUSIONS OF LAW

1.  Recurrent basal cell skin cancer was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2015). 

2.  The January 2005 rating decision which denied service connection for seizures is final.  38 U.S.C.A. § 7105 (West 2014).

3.  New and material evidence has been received since the January 2005 rating decision which denied service connection for seizures; thus, the claim of service connection for seizures is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The August 2006 rating decision which denied service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2014).

5.  New and material evidence has not been received since the August 2006 rating decision which denied service connection a right shoulder disorder; thus, the claim of service connection for a right shoulder disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The August 2006 rating decision which denied entitlement to an earlier effective date for service connection for right hip degenerative joint disease due to CUE, for left hip degenerative joint disease due CUE, for compression fracture L3 and L4 with degenerative disc disease due to CUE, for left knee injury residuals due to CUE, for right knee injury residuals due to CUE, for left shoulder injury residuals due to CUE, and also denied entitlement to an earlier effective date for the grant of entitlement to SMC based on housebound due to CUE, is final.  38 U.S.C.A. § 7105 (West 2014).

7.  Because of the August 2006 final RO decision on the issues of CUE, the Board now does not currently have jurisdiction to consider those matters again.  38 U.S.C.A. §§5109A, 7105 (West 2014); 38 U.S.C.A. § 3.105 (2015).  

8.  The July 1997 rating decision that implicitly denied service connection for a GI disability is final.  38 U.S.C.A. § 7105 (West 2014).

9.  The legal criteria have not been met for an effective date prior to June 27, 2008, for service connection for gastritis, GERD, IBS, and diverticulosis.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

10.  The criteria for a rating in excess of 40 percent for compression fracture of L3 and L4, and degenerative disc disease have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5235 (2015). 

11.  The criteria for a rating in excess of 20 percent for residuals of a left shoulder injury have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2015). 

12.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5251 (2015). 

13.  The criteria for a rating in excess of 30 percent for gastritis, GERD, IBS, and diverticulosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Codes 7319 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  The Veteran was provided with the relevant notice and information in letters dated in November 2004 (skin), April 2005 (back, hips, knees, left ankle, seizures, skin, left shoulder, SMC), June 2006 (right hip), June 2007 (seizures and skin), November 2007 (skin cancer, epilepsy petit mal, legs, hips, and earlier effective date for compression fracture with degenerative disc disease), January 2008 (left shoulder, back, right hip right shoulder, neck, seizures , earlier effective date), June 2008 (increased ratings), October 2008 (gastrointestinal (GI) disorder, earlier effective date), January 2009 (earlier effective date), July 2012, (low back and right shoulder), October 2012 (low back, right shoulder, hips) and February and October 2012 (low back, right shoulder, hips).  

The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service medical records, VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).   The Veteran was specifically examined to assess and then reassess the severity of the disabilities in question.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Allday v. Brown, 7 Vet. App. 517 (1995).  With regard to the GI disability, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the RO sent the Veteran a statement of the case that contained the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  38 U.S.C.A. §§ 5103A, 5104, 7105(d) (West 2014).  Therefore, VA complied with the procedural statutory and regulatory requirements.  38 U.S.C.A. §§ 5104(b), 7105(d) (West 2014); 38 C.F.R. § 3.103(b) (2015); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (2004)..  The records satisfy 38 C.F.R. § 3.326 (2015).

With regard to the CUE claims, an allegation of CUE does not actually represent a claim but rather is a collateral attack on a final decision.  Thus, the provisions regarding notice and development are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error is fundamentally different from any other kind of action in the VA adjudicative process).  The Board finds that the duties to notify and assist are not applicable to the adjudication of CUE.

Finally, the Veteran testified at RO hearings.  The hearings were adequate as the official who conducted the hearings explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Service Connection

The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6) (2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, malignant tumors will be presumed to have been incurred in or aggravated by service if manifest to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  That regulation pertains to chronic diseases enumerated in 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability, evidence of a service-connected disability, and competent evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513 (1995).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, that disability shall be compensated for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service even though there is no evidence of that disease during service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2014); 38 C.F.R. § 3.307(a) (2015).

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2015).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 C.F.R. § 3.307(a) (2015).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  The term herbicide agent means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e) (2015).

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (2014).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). (2015)

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

A Skin Disability, to Include Basal Cell Skin Cancer

The service medical records do not show any complaints, findings, treatment, or diagnoses of skin cancer, including basal cell carcinoma.  The Veteran maintains that recurrent basal cell carcinomas are a result of service due to inservice exposure to herbicides.  Basal cell carcinoma is the current diagnosis of record.

In March 2005, a private physician, Dr. Davis, indicated that the Veteran had multiple basal cell carcinomas over the years.  He also had dioxin exposure in the past.  Dr. Davis opined that there was no evidence that dioxin exposure did not cause or exacerbate his skin carcinogenesis.  Therefore, Dr. Davis stated that he could not prove that Agent Orange was not causally related to the skin cancers.  Also, in March 2005, Dr. Dinehart indicated that the Veteran had been seen in March 2005 for a skin cancer and had previously had numerous skin cancers.  The physician indicated that although there were many causes of skin cancer, the Veteran's exposure to dioxin was more than likely related to those conditions.

Subsequently, and in addition, another private physician, Dr. Singer, provided a medical opinion in May 2008.  Dr. Singer indicated that the Veteran previously had basal cell carcinomas and currently had suspicious precancerous lesions.  Dr. Singer noted that there were many causes of that type of skin disorder including from ultraviolet rays from the sun.  Dr. Singer opined that the Veteran's exposure to Agent Orange contributed to cause the skin cancers.  In January 2013, Dr. Dinehart indicated that the Veteran's skin cancers were related to herbicide exposure.  Dr. Dinehart also stated that the Veteran was a long time patient who had numerous skin cancers.  Dr. Dinehart stated that he was not in the position that he could say that herbicides had absolutely no cause in his skin cancers.  The physician stated that most skin cancers were caused by exposure to ultraviolet radiation which, also, could have happened in Vietnam.  In an April 2014 letter, Dr. Dinehart stated that in his opinion, the Veteran's recurring diagnoses of skin cancer could more likely than not be related to exposure to Dioxin.  High rates of non-melanoma invasive skin cancer were reported in Vietnam.  Dr. Dinehart essentially indicated that veterans exposed to Agent Orange developed these skin cancers, according to a new study published in the journal Plastic and Reconstructive Surgery.

At a July 2014 VA examination, the examiner indicated that basal cell carcinomas are not listed as being lesions that the government has recognized as being related to exposure to herbicides.  Therefore, the examiner opined that the Veteran's lesions were not herbicide related. 

At the outset, the Board notes that the Veteran has never had a diagnosis of chloracne or other acneform disease consistent with chloracne.  Although the Veteran served in the Republic of Vietnam while on active duty, presumptive service connection is not available under 38 C.F.R. § 3.309(e) for other skin disability, including basal cell carcinoma.  Thus, the Veteran is not entitled to that type of presumption of service connection.  The matter of direct service connection must still be considered, and whether a presumptive disability was manifest within the first year following separation from service.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

The Veteran seeks service connection for basal cell carcinoma.  He does not assert nor does the record show that any skin cancer was manifest within one year of service.  Thus, that type of presumptive service connection is also not warranted.  In addition, the service medical records do not show any findings, treatment, or diagnosis of skin cancer.  Private examiners have opined that the Veteran's recurrent basal cell carcinomas are etiologically related to service, but on the basis of inservice dioxin exposure.  The possibility of an etiology due to ultraviolet ray exposure was also noted, but not definitively stated that occurred to the Veteran in Vietnam or elsewhere during service.  The VA examiner confirmed that basal cell carcinoma is not a presumptive disability for herbicide-exposed Veterans.

The Board acknowledges that the private examiners indicated that the Veteran's basal cell carcinomas were related to herbicide exposure.  However, that statement does not place the Veteran in the category of having a presumptive cancer.  VA specifically set forth which cancers were associated with herbicide exposure, and in so doing did not include basal cell skin cancer.  In taking account of the available evidence and the analyses of the National Academy of Sciences, VA's Secretary has found that the credible evidence against an association between herbicide exposure and cancer of the skin outweighs the credible evidence for an association, such that the Secretary has determined that a positive association does not exist.  That determination was based on thorough and substantive medical research, and provides very strong evidence against presumptive service connection due to herbicide exposure.  Thus, VA has limited the disabilities that it specifically listed under 38 C.F.R. § 3.309(e).  Presumptive service connection under 38 U.S.C.A. § 1116(b)(1) is warranted for a disease when a positive statistical association exists between herbicide exposure and the occurrence of a disease in humans.  VA is not required to grant presumptive service connection for disabilities not on VA's presumptive herbicide list on the basis of the opinions of individual doctors that there is a statistical correlation between herbicide exposure and those disabilities.  To allow the opinions of individual doctors to trump the collective view of experts on the issue of whether a statistical association with herbicide exposure exists with respect to a particular disease would be an impermissible expansion of available remedies beyond those explicitly provided by Congress.  Polovick v. Shinseki, 23 Vet. App. 48 (2009).

The Board finds the analyses and conclusions of the National Academy of Sciences are more probative that the private physicians' opinions that the Veteran's skin cancer is etiologically related to service on the basis that it is secondary to herbicide exposure.  Moreover, the findings of National Academy of Sciences are also more probative than the lay evidence of the Veteran as the matters under consideration are complex in nature  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  To the extent that it was suggested that the Veteran could have otherwise been exposed to ultraviolet radiation in Vietnam, equivocal language was used which is insufficient to establish service connection.  Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).  In addition, the July 2014 VA examination found that the current disability was not related to herbicide exposure.  The Board finds that opinion most persuasive as it cited to the research and findings that VA has used in determining what disabilities are related to exposure to herbicides.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disability, to include basal cell carcinoma.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Right Shoulder Disability

The service medical records do not show any complaints, findings, treatment, or diagnoses of any right shoulder disability.  

An August 2006 rating decision denied service connection on the basis that a right shoulder disability was not shown during service, since service, and because on VA examination in April 2005, the Veteran denied any injury to the right shoulder in the parachute jump in 1968 and denied any current symptoms.  

A notice of disagreement was not received within the subsequent one-year period.  Further, additional pertinent evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the August 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

Thereafter, additional evidence was added to the record.  In July 2014, the Veteran was provided a VA examination.  The examination did not find any current right shoulder disability.  The examiner opined that there was less than a 50 percent probability that a right shoulder disability was incurred in service or caused or aggravated by a left shoulder disability, because the Veteran had not had problems over the years and on examination, he was able to move the right shoulder quite well.  That evidence is not material because it does not support the claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does not trigger a reopening).  

In sum, the additional evidence submitted since the most recent denial shows no current right shoulder disability.  Accordingly, new and material evidence has not been received since the August 2006 decision.  Therefore, the claim for service connection for a right shoulder disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

Seizure Disorder Including Epilepsy to Include as Secondary to Service-Connected Low Back Disability

The service medical records do not show any complaints, findings, treatment, or diagnosis of a seizure disorder.  The Veteran was seen at a private hospital in 2000 for complaints of seizures, 

In a January 2005 rating decision, service connection for seizures was denied on the basis that seizures were not shown in service and there was no nexus between the post-service diagnosis of seizures and service.  

A notice of disagreement was thereafter received and the Veteran was issued a statement of the case and supplemental statement of the case, but an appeal was not perfected.  Therefore, the January 2005 decision that denied service connection for seizures is final.  38 U.S.C.A. § 7105 (West 2014).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the newly received evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993).  However, that does not require VA to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Since the prior final decision, additional evidence has been added to the record.  In May 2010, the Veteran was seen on an emergent basis for a seizure.  A computerized tomography (CT) showed a 3 centimeter posterior temporal hypodensity, probably secondary to an old trauma or infarct.  In a July 2014 VA examination, it was noted that epilepsy (also claimed as part of the seizure disorder) had not been diagnosed.  The Veteran reported having episodes of unconsciousness.  The examiner indicated that the Veteran had experienced three episodes of syncope with one having bowel incontinence and that those episodes happened years after service and were unrelated to service activities.  The syncopal episodes happened about 30 years after separation.  The examiner stated that the Veteran's back disease did not produce the episodes of loss of consciousness.  

The Veteran has provided additional contentions that were not previously considered.  He asserts that the seizure disorder is secondary to a service-connected low back disability.  There is also evidence of additional seizures since the last prior final denial.  Therefore, and presuming the credibility of the new evidence for the purposes of determining whether it is material, the Board finds that new and material evidence has been received since the January 2005 decision.  Therefore, the claim of entitlement service connection for a seizure disorder is reopened.  To that extent only, the appeal is allowed.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



CUE for Effective Dates prior to August 14, 2003, for Service Connection for Low Back, Right Hip, Left Hip, Right Knee, Left Knee, Left Ankle Disabilities and SMC Based on Housebound Status

The Veteran contends that there was CUE in prior final rating decisions that denied service connection for low back, right hip, left hip, right knee, left knee, left ankle disabilities and SMC based on housebound status.  

A decision of a duly constituted rating agency shall be final and binding based on evidence on file at the time and shall not be subject to revision on the same factual basis.  38 C.F.R. § 3.104(a) (2015); 38 U.S.C.A. § 5108 (West 2014).  An exception to that rule is when the VA has made a clear and unmistakable error in a decision.  38 C.F.R. § 3.105 (West 2015); 38 U.S.C.A. § 210(c), 7103 (West 2014).  

A prior decision must be reversed or amended where evidence establishes CUE.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 3.105(a) (2015); Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); Yates v. West, 213 F.3d 1372 (Fed. Cir. 2000).  To prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.,  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  It has been held that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  A failure in the duty to assist does not establish CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20 (1993).  

The Veteran has previously brought the same claims for earlier effective dates based on the theory of CUE as he currently asserts and the agency of original jurisdiction (AOJ) adjudicated those matters.  An August 2006 rating decision denied entitlement to an earlier effective date for service connection for right hip degenerative joint disease due to CUE, for left hip degenerative joint disease due CUE, for compression fracture L3 and L4 with degenerative disc disease due to CUE, for left knee injury residuals due to CUE, for right knee injury residuals due to CUE, for left shoulder injury residuals due to CUE, and also denied entitlement to an earlier effective date for the grant of entitlement to SMC based on housebound due to CUE.  The Veteran was properly notified of his procedural and appellate right in September 2006.  The Veteran did not initiate an appeal and that decision is final.  38 U.S.C.A. § 7105 (West 2014).

The principles of finality and res judicata apply to agency decisions that have not been appealed and have become final.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  The concept of res judicata requires that there be only one valid decision on any adjudicated issue or claim.  That decision is the only appropriate target for any future collateral attack on that issue or claim.  Where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from relitigating the same issue based upon the same evidence, albeit for a different purpose.  Hazan v. Gober, 10 Vet. App. 511 (1997).  Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.  The purpose of the rule of finality is to preclude repetitive and belated readjudications of Veterans' benefits claims.  Leonard v. Nicholson, 405 F.3d 1333 (Fed.Cir.2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In essence, the res judicata precedent ensures that a litigant may have a day in Court, but not two or three.  Bissonnette v. Principi, 18 Vet. App. 112 (2004); Hazan v. Gober, 10 Vet. App. 511 (1997); DiCarlo v. Nicholson, 20 Vet. App. 52 (2006),

There are two primary exceptions to the rule of finality, the reopening of a claim upon the receipt of new and material evidence, and revision on the grounds of CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); 38 U.S.C.A. §§ 5108, 5109A, 7111 (West 2014).  Even these limited exceptions are strictly bound by the principles of finality and res judicata.  CUE does not mean that the same issue may be endlessly reviewed.  There is finality in Veterans' benefits jurisprudence and once CUE is addressed it may not be raised again, it is res judicata.  Under the principle of res judicata, once there is a final decision on the issue of CUE, that particular claim of CUE may not be raised again.  Russell v. Principi, 3 Vet. App. 310 (1992); Link v. West, 12 Vet. App. 39 (1998). 

The Veteran has raised the same matters regarding entitlement to an earlier effective date prior to August 14, 2003, for the aforementioned disabilities and SMC due to CUE in previous decisions denying the claims.  Due to the August 2006 final rating decision, the Veteran therefore is essentially claiming that the August 2006 decision  contained CUE because it did not find CUE with prior rating decisions.

In order to constitute CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  Further, once there is a denial of a CUE claim, under the principle of res judicata, the same CUE claim cannot be raised again.  Once there is a final decision on the issue of CUE because the AOJ decision was not timely appealed, or because a Board decision not to revise or amend was not appealed to the Court, or because the Court made a decision on the issue in that particular case, that particular claim of CUE may not be raised again.  38 C.F.R. § 3.105 (2015); Link v. West, 12 Vet. App. 39 (1998); Flash v. Brown, 8 Vet. App. 332 (1995); 38 U.S.CA. § 7105(b), (c) (West 2014).

Under these circumstances, the principle of res judicata bars reconsideration of the allegations of CUE made in this case.  Where, as here, the law and not the evidence is dispositive, the Veteran's claims of CUE in the assigned effective date of August 14, 2003, for service connection for low back, right hip, left hip, right knee, left knee, left ankle disabilities and SMC based on housebound status must be denied as a matter of law as those claims are res judicata.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Earlier Effective Date Prior to June 27, 2008, for Service Connection for Gastritis, GERD, IBS, and diverticulosis

The Veteran contends that he submitted claim for service connection for a GI disability in 1996 and there was supporting medical evidence establishing a connection to service-connected PTSD.  In an August 2009 rating decision, service connection was granted for gastritis, GERD, IBS, and diverticulosis as secondary to PTSD.  The assigned effective date of service connection was June 27, 2008, the date the current claim was received.

A review of the record shows that the Veteran has made GI complaints since the 1990s.  There are records dated in 1996 which include etiological opinions.  

In a July 1996 letter, Dr. Hardin indicated that the Veteran had GERD, gastritis, and IBS and the symptoms were related to stress which, in part, was due to PTSD.  

In an August 1996 letter, Dr. Kumpuris also confirmed GI problems including bowel and GI irritation which were exacerbated by PTSD.  In an October 1996 letter, Dr. Abraham indicated that the Veteran had fibromyalgia which was aggravated by PTSD.  The Veteran had reported to that physician that he had excessive and extreme bloating which had worsened, giving a long history of IBS and body pain.  

In October 1996 correspondence, the Veteran filed a claim for service connection for several disabilities, including fibromyalgia.  He listed various items of medical evidence in support of that claim, including medical letters from private examiners and identified those submitted to show digestive problems.  

A July 1997 RO rating decision denied service connection for fibromyalgia.  It was noted that the service medical records did not show complaints of symptoms or complaints normally associated with fibromyalgia, including IBS.  The theory that fibromyalgia and its symptoms were caused or aggravated by PTSD was also considered and denied.  In the list of evidence considered, the aforementioned etiological opinions were identified.  The Veteran was notified of that decision and did not initiate an appeal so it became final.  38 U.S.C.A. § 7105 (West 2014).  

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if the application is received within one year from that date of discharge or release.  38 U.S.C.A.  5110(a), (b)(1) (West 2014).

A claim is a formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim is any communication or action, indicating an intention to apply for one or more benefits.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2015).  While VA has since amended that regulation, during the time in question the version of the regulation cited above was in effect.  79 Fed. Reg. 57,660 (2014).

Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Even an informal claim must be in writing.  Rodriguez v. West, 189 F.3d 1351 (Fed.Cir.1999).  VA is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32 (1998).

It is well established, however, that in certain circumstances, pursuant to the implicit denial doctrine, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009); Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  Where a Veteran files more than one claim with the AOJ at the same time, and the AOJ's decision acts, favorably or unfavorably, on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  A reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232 (2007).

Thus, in sum while both formal and informal claims for benefits remain pending until they are finally adjudicated, the implicit denial rule, provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if the AOJ did not expressly address that claim in its decision.  The implicit denial rule applies when the VA's decision provides a Veteran with reasonable notice that a claim for benefits was denied.  The implicit denial rule applies to both formal and informal claims.  Munro v. Shinseki, 616 F.3d 1293 (Fed.Cir.2010).

The four factors to be used in determining whether a claim was implicitly denied are:  (1) the description of evidence considered in the VA adjudication by the RO or Board; (2) the relatedness of the claims; (3) the timing of the claims, such as whether they were filed simultaneously or close together in time; and (4) whether a reasonable person would be place on notice that the expressly denied claim also included an implicit denial of another inferred or informal claim.  Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009).

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2015).  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).

In this case, the Veteran filed a claim for service connection for fibromyalgia in 1996.  He included in that claim GI symptoms.  He referred to private medical evidence which discussed GI symptoms and their relationship to PTSD.  The AOJ denied the claim of service connection for fibromyalgia including the report of GI symptoms, and as considering that medical evidence which was listed in the rating decision.  Thus, the description of evidence considered in the VA adjudication included the GI evidence.  The GI claimed was intertwined with the fibromyalgia claim at that time, including as due to PTSD; the claims were made at the same time.  The Veteran himself presented the claims together and was notified that the entire claim, including reported GI symptoms, was denied.  Therefore, the Board finds that the July 1997 rating decision implicitly denied the claim for GI disability.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Ingram v. Nicholson, 21 Vet. App. 232 (2007).  The Veteran did not initiate an appeal or submit new and material evidence within one year of the decision.  Thus, the July 1997 rating decision was final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

If the appellant believed that the RO improperly failed to address a claim for a GI disability at the time of the initial decision, his remedy was to file a timely direct appeal or to file a claim seeking to reopen that initial decision.  However, no direct appeal was filed as to any failure to grant service connection for any GI disability or any failure to rate any GI symptomatology with any other service-connected disability.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).

In sum, to the extent that there is an argument that there has been an unrecognized pending claim for GI disability, the Board finds that assertion is without merit.  The RO recognized the complaint of GI symptoms and the evidence in support of that claim.  The grant of service connection for the specific disability of fibromyalgia also implicitly denied the GI claim that had been implicitly raised.  

The next communication from the Veteran asserting service connection for any GI disability was on June 27, 2008.  In an August 2009 rating decision, service connection was granted for gastritis, GERD, IBS, and diverticulosis as secondary to PTSD.  The assigned effective date of service connection was June 27, 2008, the date the current claim was received.

The Veteran argues that he should be entitled to an effective date retroactive to the 1996 claim.  However, the Board finds that there was a final denial as to that claim.  

With regard to the terms application or claim, the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  Those provisions apply only when the reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) (2015); 38 C.F.R. § 3.155(a) (2015).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2015).

However, 38 C.F.R. § 3.157 only applies to a defined group of claims, as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established.  Sears v. Principi, 16 Vet. App. 244 (2002).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Lalonde v. West, 12 Vet. App. 377 (1999).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205 (1993); Crawford v. Brown, 5 Vet. App. 33 (1995).  

Thus, any prior VA medical records are not interpreted as an informal claim.  Stated differently, merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Other than medical treatment, the Board finds that the record does not show any claim or any informal claim prior to June 27, 2008.  

Applying the statute and the regulations cited above, the Board finds that Veteran is not entitled to an effective date earlier than June 27, 2008, for the award of service connection.  The date of entitlement precedes the date of the claim here.  Thus, the date of claim as the later date is the controlling date for the effective date assigned under the factual circumstances of this case.  38 U.S.C.A. § 5110(a) (West 2014).  Further, the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997); Wright v. Gober, 10 Vet. App. 391 (1997).  

To the extent that the Veteran seeks to revisit the RO's prior July 1997 rating decision as part of the earlier effective date claim, in the absence of an argument that there was CUE in such a decision, that would constitute the type of freestanding earlier effective date claim that must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  One exception to the finality doctrine discussed above occurs when CUE is found in a prior RO decision.  If the evidence establishes CUE, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a) 3.105(a).   The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA RO.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Therefore, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  There is no claim of CUE in the July 1977 rating decision for the denial of service connection for fibromyalgia and the implicit denial of a GI disability.  

Accordingly, the Board finds that the claim for an effective date earlier than June 27, 2008, for the award of service connection must be denied.

Increased Ratings

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  The Veteran's entire history is reviewed when assigning disability ratings.  38 C.F.R. 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  The Board finds that staged ratings are not warranted because there has not been a material change in the disability levels and uniform ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, rating the same disability or the same manifestations of a disability under various diagnoses is not allowed.  38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as that result would overcompensate the claimant for the actual impairment of earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993); 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.14 (2015).  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  

When rating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31 (1999); Hicks v. Brown, 8 Vet. App. 417 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement, and swelling, deformity, and atrophy, that affect stability, standing, and weight-bearing.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45 (2015).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in rating the severity of a joint disability, VA must determine the overall functional impairment due to those factors.

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Low Back Disability

The Veteran's low back disability, compression fracture of L3 and L4 with degenerative disc disease, has been assigned a 40 percent rating under Diagnostic Code 5235.  Under the General Rating Formula as applicable to the Veteran's spine disability, a 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

Those ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion are 0 to 30 degrees; and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2015).  each range of motion measurement should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2015).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2015).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2015).

VA should separately rate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2015).

Under the criteria governing disabilities of the spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a rating of 40 percent rating for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015).

At a January 2005 VA examination, the Veteran appeared to be in a great deal of discomfort.  He was very adamant that he had quite a bit of pain with range of motion of the back.  Range of motion of the back testing found that he could forward flex to approximately 20 degrees at which point he experienced pain.  He could extend to approximately 15 degrees at which point he experienced pain.  Lateral bending was very limited to approximately 15 degrees at which point he experienced pain.  Reflexes were +2 in the bilateral lower extremities.  He had full range of motion of the hips without pain.  Straight leg raises were negative.  Light touch sensation was intact diffusely throughout the bilateral lower extremities.  Capillary refills were brisk.  Dorsalis pedis pulses were +2 bilaterally.  Babinski sign revealed downgoing toes.  He had no evidence of clonus.  X-rays showed multilevel degenerative disk disease with narrowing at L5-S1, L4-L5, and L3-L4.  There was also evidence of old compression fractures at L3 and L4 which had subsequently gone on to healing, but the Veteran had evidence of compression.  Posterior elements appeared to be intact.  There was no evidence of spondylolisthesis.  The diagnosis was multilevel degenerative disc disease with evidence of old compression fractures at L3 and L4.

In a May 2005 addendum, a VA examiner provided information regarding functional loss factors.  It was noted that the Veteran appeared to have additional limitation of the lumbar spine range of motion secondary to pain and muscle spasms following repetitive use which the examiner specified was up to 10 degrees.  Total functional loss was limited to approximately 35 degrees of range of motion; therefore the Veteran had lost approximately 70 degrees of lumbar spine range of motion and that loss was most likely due to increasing pain with repetitive use.

At a July 2006 VA examination, it was noted that the Veteran used a cane and lost his balance when getting out of a chair or when walking.  He requested a scooter for transportation, but he was denied.  He used a riding chair when he went shopping.  X-rays and MRI scan showed evidence of bulk compression fractures in the lumbar spine and modest degenerative disease in both hips.  Physical examination found that the Veteran walked with a cane in the right hand.  He leaned slightly forward at the hips and walked in the same position favoring the right hip.  He had limited motion of lumbar spine.  He could flex forward only 20 degrees which was 75 degrees less than normal.  He could extend backward only 5 degrees which was 30 degrees less than normal.  Lateral flexion was limited to 10 degrees bilaterally and rotation was to 20 degrees bilaterally.  All those movements caused pain in the right side of the lumbar spine, radiating into the right buttock.  He was slightly tender to firm pressure over the lower lumbar spine, right sacroiliac area, and buttock.  There was no obvious muscle spasm.  Tendon reflexes were brisk and equal at the knees and ankles.  The diagnosis was compression fractures of the lumbar vertebra with post-traumatic arthritis and degenerative disc disease.  

At a February 2008 VA examination, the Veteran complained of back pain for which he was taking Tylenol and Elavil.  The pain occasionally radiated down the anteromedial thigh to the level of the knee without persistent neurologic deficit.  The Veteran had flare-ups with prolonged standing, walking, and climbing inclines.  There was weakness of the lumbar spine with flare ups.  Functional restrictions included limitation with climbing inclines and going down stairs.  He was limited to standing and walking for short periods of time.  He used a cane and a brace intermittently during painful flare-ups.  The Veteran had not had incapacitating episodes in the past 12 months.  Physical examination found that the Veteran ambulated with a slow gait.  There was spasm and tenderness noted throughout the lumbar spine.  Forward flexion was to 20 degrees with pain at that point.  Posterior flexion was to 5 degrees with pain at that point.  Lateral flexion was to 10 degrees bilaterally with pain at 10 degrees bilaterally.  Rotary flexion was to 30 degrees bilaterally with pain at that point.  Straight leg reflexes were negative, bilaterally.  There was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive stress testing against resistance times three.  X-rays showed a mild compression fracture of the body at L4.  There were no other fractures seen.  There was mild disc narrowing noted at the L3-L4 level.  The remaining disc spaces were normally maintained.  There was no evidence of spondylolysis.  

In a March 2008 letter, a private physician, Dr. Lamey stated that the Veteran had a loss of lumbar range of motion.  The Veteran experienced moderate discomfort when he tried to rise from a sitting position and his gait was guarded.  The Veteran was very tender on palpation of the lower lumbar spine and had problems performing flexion, extension, and left rotation.  In a June 2009 letter from Dr. Lamey, it was noted that the Veteran had been experiencing pain.  

In December 2011, the Veteran was hospitalized with reports of back pain.  At that time, the Veteran also reported radiating pain to the lower extremities and urinary incontinence and urgency.

At an October 2012 VA examination, the Veteran exhibited flexion to 30 degrees with pain at that point.  He had extension to 10 degrees with pain at that point.  He had right lateral flexion to 15 degrees with pain at that point.  He had left lateral flexion to 15 degrees with pain at that point.  Lateral rotation was to 25 degrees in all directions with pain at that point.  Repetitive motion did not increase functional limitation of motion.  The Veteran had less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was no localized tenderness or pain to palpation for joints or soft tissue of the back.  There was no guarding or muscle spasm.  Strength was normal.  There was no muscle atrophy.  Reflexes were 2+.  Sensory examination was normal.  He was unable to perform straight leg raising and had moderate pain in the lower extremities.  He also had moderate radiculopathy.  The examiner indicated that there was no intervertebral disc disease.  The Veteran reported that he had been unable to work for 23 years.  

At a July 2014 VA examination, the Veteran exhibited flexion to 70 degrees with pain at that point.  He had extension to 15 degrees with pain at that point.  He had right lateral flexion to 15 degrees with pain at that point.  He had left lateral flexion to 15 degrees with pain at that point.  Lateral rotation was to 15 degrees in both directions with pain at that point.  Repetitive motion did not increase functional limitation of motion.  The findings were the same with repetitive motion.  The Veteran had less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was no localized tenderness or pain to palpation for joints or soft tissue of the back.  There was no guarding or muscle spasm.  Strength was 4/5.  There was no muscle atrophy.  Reflexes were 2+.  Sensory examination was normal.  Straight leg raising was negative.  There were no signs of radiculopathy.  There was no ankylosis.  There was arthritis.  Vertebral fracture did not result in loss of 50 percent or more of height.  There was no additional functional impairment due to other factors.  With regard to work, the spine disability resulted in pain with standing and sitting.  

The Veteran currently is assigned a 40 percent rating.  A higher rating requires ankylosis of the spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months, neither of which is shown in this case.  He also does not have additional uncompensated neurological impairment.  He reported experiencing urinary incontinence on one occasion in December 2011, but incontinence was not thereafter or previously shown to be a continuous ratable manifestation of the low back disability.  There was no bowel impairment due to the low back.  The Veteran reported one occasion of loss of bowel control, but it was in conjunction with a seizure.  Service connection has been granted for disabilities of each lower extremity, but those ratings are not on appeal.  Therefore, the Board finds that no higher or separate rating is warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for a service-connected low back disability.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Left Shoulder Disability

At an April 2005 VA examination, examination of the left arm found some subjective weakness in the left arm.  He could abduct the left shoulder to 160 degrees and there was limitation by pain.  Forward elevation was limited to 160 degrees by pain.  He could externally rotate to 90 degrees and could internally rotate to 70 degrees.  With repetition there was no increase in loss of range of motion.  His daily activities were affected in that he could not do any prolonged walking, running, sitting, or driving, and he could not lift anything with the left arm and had to use the right arm.  The joint was painful, but there was no additional limitation with repetitive use.  He reported additional limitation during flare-ups.  

In April 2005, an addendum was provided.  The examiner indicated that there was no increase in loss of range of motion of the left shoulder due to repetition.  Specifically there was no increase in loss of range of motion from pain, fatigue, or weakness due to repetition.  

At a February 2008 VA examination, the Veteran reported having pain, swelling, and locking of the left shoulder.  He had flare-ups with lifting or performing range of motion activities.  He used Tylenol for relief of symptoms.  Functional restrictions include limitation to light weightlifting only, overhead activities, and range of motion activities.  He did not use a cane or brace for the left shoulder.  He had not been incapacitated in the past 12 months.  Physical examination found a normal appearing left shoulder.  There was mild tenderness to palpation anteriorly.  The ligaments were tight with stress testing in all directions without laxity.  He could posterior flex the left shoulder to 40 degrees with pain at that point.  Forward flexion was to 90 degrees with pain at 80 degrees.  Abduction was to 80 degrees with pain at that point.  External rotation was to 80 degrees with pain at that point.  Internal rotation was to 90 degrees with pain at that point.  Following repetitive stress testing against resistance times three, the Veteran developed some weakness in the left shoulder without additional loss of motion or discoordination.  X-ray views of the left shoulder showed the bones and joints were normal with no evidence of a rotator cuff tear.  Left shoulder impingement series was normal.

In a June 2009 letter, Dr. Lamey noted that the Veteran had been experiencing pain.

At a July 2014 VA examination, the Veteran reported having flare-ups which affected the movement of the arm.  He was able to flex and abduct the left shoulder to 180 degrees with no pain.  Repetitive motion did not change the range of motion.  There was no localized tenderness or pain on palpation of joints, soft tissue, or biceps tendon, nor was there guarding.  There was normal strength.  There was no ankylosis of the glenohumeral articulation.  Hawkins' impingement test, external rotation/infraspinatus strength test, crank apprehension and relocation test, cross-body adduction test, and lift-off subscapularis test were all negative.  There was no clicking, catching, or subluxation.  There was no acromioclavicular (AC) joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the AC joint.  There was no weakness, fatigability, incoordination, pain, or loss of motion noted with flares.  There was no impact on employment.

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 and include ratings based on limitation of motion.  For rating purposes, a distinction is made between major (dominant) and minor arms.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one sided shall be considered dominant.  38 C.F.R. § 4.69 (2015).  As the evidence shows that the Veteran is right-hand dominant, his left shoulder is his minor shoulder for rating purposes.

Under Diagnostic Code 5201, minor shoulder motion limited to shoulder level (90 degrees) warrants a 20 percent rating.  A 20 percent rating is warranted for shoulder motion limited to midway between the side and shoulder level.  A 30 percent rating contemplates shoulder motion limited to 25 degrees or less.  Normal range of motion on flexion and abduction is from 0 degrees to 180 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  Normal range of motion on rotation is from 0 degrees to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2015).  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  Mariano v. Principi, 17 Vet. App. 305 (2003).  

During the appeal period, at worst, the Veteran's motion, with pain, on flexion was to 40 degrees, abduct to 80 degrees, internal rotation was to 90 degrees, and external rotation was to 80 degrees.  Thus, the Veteran could lift the left arm to above the halfway mark down his side.  Thus, the criteria for a 30 percent rating are not met as the Veteran's left shoulder motion was not limited to 25 degrees or less, even when considering any additional limitation due to pain or other factors.  Accordingly, a higher rating is not warranted on that basis. 

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated 20 percent for the minor shoulder.  Fibrous union of the humerus is rated 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated 70 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).

Diagnostic Code 5203 does not provide a rating greater than 20 percent and applies to disability of the clavicle or scapula, which is not shown.  The Veteran did not have nonunion, malunion, fibrous union, loose movement, instability, or dislocation of the humerus or nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Therefore, a higher rating is not for assignment based on other impairment of the humerus, clavicle, or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).  Therefore, no rating is warranted under Diagnostic Code 5203.

Diagnostic Code 5200 provides ratings for ankylosis of the shoulder, which is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).  Therefore, no rating is warranted under Diagnostic Code 5200.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for a service-connected left shoulder disability.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Right Hip Disability

At a January 2005 VA examination, the Veteran demonstrated full range of motion of the hips without pain.  At an April 2005 VA examination, examination of the hips found that the Veteran could abduct the right hip to 40 degrees and could flex to 115 degrees.  There was no increase in loss of range of motion with repetition  His daily activities were affected in that he could not do any prolonged walking, running, sitting, or driving.  The joint was painful on motion, but there was no additional limitation with repetitive use.  He reported additional limitation during flare-ups.  An addendum was provided in which the examiner indicated that there was no increase in loss of range of motion due to repetition.  Specifically there was no increase in loss of range of motion from pain, fatigue, or weakness due to repetition.  

At a July 2006 VA examination, the Veteran declined to lie in a supine position for evaluation of the hips.  In the sitting position, he had slight decreased abduction of the hips.  He could abduct the right hip 30 degrees compared to the normal 45 degrees.  He could adduct the hip to 0 degrees.  Hip flexion was difficult to test in the sitting position, but he complained of pain at 45 degrees flexion.  He could extend the hip to 0 degrees.  The diagnosis was degenerative arthritis.

At a February 2008 VA examination, the Veteran complained of pain on standing, walking, and with activities.  He reported having weakness with flare ups.  He took Tylenol for relief.  He indicated that he had difficulty with climbing inclines, squatting, and going down stairs.  He could only stand and walk for short periods of time.  He did not use a cane or brace.  He had not been incapacitated in the past 12 months.  Physical examination found that the right hip appeared normal.  It was not tender to palpation.  The Veteran could extend the right hip to 0 degrees with pain at 0 degrees.  He could flex the right hip to 50 degrees with pain at that point.  Adduction was to 20 degrees with pain from 0 to 20 degrees.  Internal rotation and external rotation was to 20 degrees in each direction with pain at 20 degrees in each direction.  Following repetitive stress testing against resistance times three, there was mild weakness and fatigability.  There was no additional loss of motion or discoordination with the right hip with repetitive stress testing against resistance.  X-ray findings showed mild osteoarthritis change.

In a March 2008 letter, Dr. Lamey stated that the Veteran had tenderness and discomfort in his right acetabulum.  In June 2009, Dr. Lamey stated the Veteran had daily pain.  

At a February 2013 VA examination, the Veteran reported that he had chronic bilateral hip pain rated as 10/10.  He took Tramadol and Tylenol daily for pain with little benefit.  Tramadol caused nausea and he was considering stopping Tramadol. He had chronic stiffness.  He had difficulty standing which required home modifications to use his bathroom.  He indicated that he had hip swelling and occasional locking.  He used a walker regularly.  He had flexion to 80 degrees with pain at 70 degrees.  He had extension to 5 degrees with pain at 0 degrees.  Abduction was not lost past 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  After repetitive testing, range of motion was the same.  It was noted that the Veteran had pain on motion, as indicated.  The Veteran had localized tenderness or pain to palpation for joints and soft tissue.  Strength testing was 4/5.  There was no ankylosis.  There was no malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  With regard to his ability to work, the Veteran could only sit 5 to 10 minutes, then had to reposition.  He could only stand in one spot for 5 minutes.  He could walk half a block.  He could not climb or squat.  He had difficulty with forward bending.  He had to rotate.

At a July 2014 VA examination, the Veteran reported that he had chronic hip pain and did not walk well.  He regularly used a walker.  He had flare-ups with walking.  He had flexion to 90 degrees with pain at 90 degrees.  He had extension to 5 degrees with pain at 5 degrees.  Abduction was not lost past 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  After repetitive testing, range of motion was the same.  It was noted that the Veteran had pain on motion, as indicated.  With flares, there was no pain, weakness, fatigability, incoordination, or more loss of motion noted.  The Veteran had localized tenderness or pain to palpation for joints and soft tissue.  Strength testing was 4/5.  There was no ankylosis.  There was no malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  With regard to his ability to work, the Veteran had painful sitting, standing, and walking.  

The Veteran's hip disability is rated according to Diagnostic Code 5010-5251, which pertains to arthritis due to trauma (Diagnostic Code 5010) which is rated as degenerative arthritis degenerative arthritis which is rated based on limitation of motion of affected part; in this case, limitation of extension of the thigh (Diagnostic Code 5251).  Normal flexion of the hip is to 125 degrees.  Normal abduction of the hip is to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2015).

The rating criteria pertaining to disabilities of the hip and thigh are set forth at Diagnostic Codes 5250 through 5255.  38 C.F.R. § 4.71a (2015).

Diagnostic Code 5250 provides that ratings from 60 percent to 90 percent are assigned for ankylosis of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2015).  The Veteran does not have ankylosis of the right hip.  Therefore, no rating under Diagnostic Code 5250 is warranted.

Diagnostic Code 5251 pertains to limitation of extension of the thigh.  A 10 percent rating is the maximum assignable under that Diagnostic Code.  38 U.S.C.A. § 4.71a, Diagnostic Code 5251 (2015).  Thus, the Veteran is already receiving the maximum rating and no higher rating is warranted.   

Diagnostic Code 5252 pertains to limitation of flexion of the hip.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 20 degrees.  A 40 percent rating is assigned for flexion limited to 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2015).  At worst, the Veteran's flexion was limited to 45 degrees, even with consideration of pain and other factors.  Thus, a higher rating is not warranted under Diagnostic Code 5252.

Diagnostic Code 5253 pertains to impairment of the thigh.  A 20 percent rating is assigned for limitation of abduction of the thigh, with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  The Veteran's motion was not lost beyond 10 degrees on abduction.  Therefore, a higher rating is not warranted under Diagnostic Code 5253.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for a service-connected right hip disability.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Gastritis, GERD, IBS, and Diverticulosis

The Veteran has received private treatment for the GI disability.  In June 2008, Dr. Hardin reported that the Veteran had a long and complicated history of irritable bowel syndrome with intermittent bouts of cramping and bloating.  The Veteran had erratic bowel habits with bouts of constipation.  He also had a history of diverticulosis and diverticulitis.  The Veteran was being treated primarily for gastritis and GERD, IBS, and diverticulosis.  It was noted that the Veteran was chronically uncomfortable due to gastrointestinal symptoms which were worsened by stress.  

At an April 2009 VA examination, the Veteran reported that he had GERD with gastritis, IBS, and diverticulosis.  He indicated that he had daily problems with his bowels with alternating diarrhea and constipation with bloating and large amounts of flatus.  He also had reflux with a sour taste going up into his mouth.  He had irritation in the stomach and he had periodic bright red blood from the rectum.  The Veteran was being followed for that with colonoscopy and other GI work ups.  He indicated that his weight fluctuated 20 pounds up and down.  He had not had any recent hospitalizations related to gastrointestinal complaints and had a fair appetite with no food intolerances.  He reported having bowel movements usually 30 to 45 minutes after ingestion of food.  For medication, he took Zantac, Omeprazole, and Metamucil for gastrointestinal complaint.  His abdomen was soft and nontender abdomen, with no rebound or guarding, active bowel sounds, normal sphincter tone, and no blood per Hemoccult testing.  His diagnoses were gastritis, GERD, IBS, and diverticulosis.  

In a May 2009 letter, Dr. Hardin indicated that the Veteran had a long and complicated history of IBS with intermittent bouts of cramping and bloating.   The Veteran's appetite was fair, but there were no food intolerances.  He continued to experience the problems of cramping, bloating, and gaseousness even though he watched his diet.  He ate vegetables, pasta, and very little meat.  He ingested his food quickly and as he stated he had an immediate bowel movement in about 30 to 45 minutes.  The physician discussed that stress could also cause those problems.  The Veteran described being very tense.  Laboratory results showed that the Veteran was anemic.

In a July 2010 letter, Dr. Hardin stated that with regard to current symptoms, the Veteran related that he was having problems with the bloating, cramping, and rectal urgency after meals.  He felt that continual stress was the cause of the increased amount of episodes he was experiencing and he was unable to work. 

In a June 2013 letter, Dr. Hardin indicated that the Veteran had frequent bloating and diarrhea after eating.  The Veteran said that he saw bright red blood with some stools.  The Veteran also reported episodes of vomiting after coughing.  He also felt like his throat tightened and he could choke on foods.  The Veteran was noted to have a hiatal hernia.  The physician confirmed those findings again in July 2014.

At a July 2014 VA examination, the Veteran reported that he was taking ranitidine and lorazepam.  The Veteran reported intermittent diarrhea, and intervals of nausea.  There were no episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition and there was also no weight loss.  There was no malnutrition.  There were no serious complications or other general health effects attributable to the intestinal condition.  The Veteran was also provided a GERD examination.  The Veteran had dysphagia, pyrosis, and nausea.  The nausea episodes occurred four times or more per year and lasted less than one day.  There was no impact on work.  The Veteran's stomach and duodenal were evaluated.  The Veteran was noted to have gastritis.  He had indigestion and was taking ranitidine.  The indigestion episodes occurred 4 times or more per year and lasted less than one day.  The Veteran did not have incapacitating episodes.  There was no impact on work.  The Veteran was evaluated for infectious disorders.  It was noted that the Veteran had never been diagnosed with an infectious intestinal condition.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2015).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. § 4.14 (2015).  Rather, a single rating will be assigned under the diagnostic code which indicates the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants that elevation.  38 C.F.R. § 4.114 (2015).  The Rating Schedule the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, which include the schedular criteria for gastritis, irritable colon syndrome, and diverticulitis, found in Diagnostic Codes 7306, 7319, and 7327.  Diverticulitis is rated under the same criteria as IBS.  

Diagnostic Code 7319 provides the rating criteria for irritable colon syndrome.  Mild impairment with disturbances of bowel function with occasional episodes of abdominal distress, is rated 0 percent.  Moderate impairment, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent.  Severe impairment, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent.  38 C.F.R. § 4.114 (2015).  The Veteran has been assigned the maximum rating under Diagnostic Code 7319.  Therefore, no higher rating is warranted.  

Under Diagnostic Code 7307 for hypertrophic gastritis (identified by gastroscope), a 10 percent rating is assigned for chronic hypertrophic gastritis with small nodular lesions, and symptoms.  A 30 percent rating is assigned for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent rating is assigned for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  Atrophic gastritis is a complication of a number of conditions, including pernicious anemia and should be rated on the underlying condition.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2015).  

The Veteran does not have a diagnosis of hypertrophic gastritis nor is there evidence of severe hemorrhages, or large ulcerated or eroded areas.  By analogy, the Board will consider other rating criteria with a higher possible rating with similar GI symptoms.  38 C.F.R. § 4.20 (2015).

Diagnostic Code 7323 pertains to ulcerative colitis and provides a 60 percent rating for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2015).  The Veteran does not have malnutrition, therefore, no higher rating is warranted under Diagnostic Code 7323.

Diagnostic Code 7346 pertains to rating a hiatal hernia and provides a 60 percent rating for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).  The Veteran's Hemoccult testing was negative.  In addition, the Veteran has been diagnosed as having a hiatal hernia, but it is not service-connected.  Further and significantly, although the Veteran has severe IBS, that level of impairment is considered squarely within the IBS Diagnostic code.  Therefore, the Board finds that the Veteran is appropriately rated as 30 percent disabling under Diagnostic Code 7319 and does not warrant a rating under Diagnostic Code 7346.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for a service-connected GI disability.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board finds that the preponderance of the evidence is against ratings in excess of 40 percent for the low back, 20 percent for the left shoulder, 10 percent for the right hip, and 30 percent for GI disability.

In considering the claims for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the rating schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The symptoms associated with the Veteran's low back, left shoulder, right hip, and GI disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, and the Board finds that the rating criteria reasonably describe the disabilities' symptomatology, which include painful and limited motion of the spine, painful and limited motion of the left shoulder, painful and limited motion of the right hip, and stomach and bowel disturbances.  The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine, shoulder, and hip, in any direction.  In addition, impairment of exercise involving prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station, this functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  38 C.F.R. § 4.45 (2015).  In addition, the various GI and bowel symptoms are addressed in the rating criteria and considered by those criteria.  Overall, the symptoms and impairments are part of or similar to symptoms listed under the schedular rating criteria.  38 C.F.R. § 4.20 (2015); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds that there have not been frequent hospitalizations or marked interference with employment.  The Veteran's physical movements and necessity for bathroom access certainly impact employment, but the assigned ratings are based on industrial impairment and take a negative impact on employment into account; nonetheless, marked interference was not shown, even considering the combined impact of the service-connected disabilities.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.





ORDER

The application to reopen a claim for service connection for a right shoulder disability is denied.  

New and material evidence having been received, the claim for service connection for a seizure disorder is reopened.  To that extent only, the appeal is granted.  

Service connection for a skin disability, to include basal cell skin cancer, to include as due to exposure to herbicides, is denied. 

Entitlement to an earlier effective date prior to August 14, 2003, for service connection for a low back disability due to CUE in previous decisions denying the claim is denied.  

Entitlement to an earlier effective date prior to August 14, 2003, for service connection for right hip degenerative joint disease due to CUE in previous decisions denying the claim is denied. 

Entitlement to an earlier effective date prior to August 14, 2003, for service connection for left hip degenerative joint disease due to CUE in previous decisions denying the claim is denied. 

Entitlement to an earlier effective date of service connection prior to August 14, 2003 for a right knee disability due to CUE in previous decisions denying the claim is denied. 

Entitlement to an earlier effective date of service connection prior to August 14, 2003, for a left knee disability due to CUE in previous decisions denying the claim is denied. 

Entitlement to an earlier effective date prior to August 14, 2003, of service connection for a left ankle disability due to CUE in previous decisions denying the claim is denied.  

Entitlement to an earlier effective date prior to August 14, 2003, for entitlement to SMC based on housebound status due to was CUE in previous decisions denying the claim is denied.

Entitlement to an earlier effective date before June 27, 2008, for service connection for gastritis, GERD, IBS, and diverticulosis is denied.

Entitlement to a rating in excess of 40 percent for compression fracture of L3 and L4, and degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating in excess of 30 percent for gastritis, GERD, IBS, and diverticulosis is denied.

Entitlement to a rating in excess of 20 percent for service-connected residuals of a left shoulder injury is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip is denied.


REMAND

The Board has reopened the claim for service connection for seizures.  However, the Board finds that additional VA examination is required to assess whether the Veteran has a seizure disorder which is related to service or to a service-connected low back disability.  A new opinion, rather than an addendum is necessary because the exact nature of the seizure disorder is unclear.

The service medical records do not show any complaints of neck problems.  In August 1996, Dr. Mason indicated that the Veteran had previously been seen in that office for complaints of neck pain.  The physician indicated that in 1991 during treatment of the Veteran, that the Veteran reported having injured his neck in a parachute accident in service, although it was not indicated that the Veteran still had neck complaints.  

An October 1996 medical report of Dr. Melnar shows that the Veteran had painful areas of the cervical spine with subluxation of C3 and C5 on the right.  

In an August 2012 letter, Dr. Bradley indicated that the Veteran's PTSD had aggravated disorders of his digestive systems and "arthritis."

At a July 2014 VA examination, the Veteran was diagnosed with degenerative arthritis.  The examiner opined that there was a less than 50 percent probability that he incurred a neck disability in the service because he had problems in 1968, but then had neck troubles only in past few years.

The Board notes that the VA examiner did not seem to consider the findings of the October 1996 report and did not consider whether the current degenerative arthritis of the neck is secondary to the service-connected low back or PTSD disabilities.  Therefore, the Board finds that another examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current seizure disorder.  Any indicated tests should be accomplished.  The examiner should review the record and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current seizure disorder had its onset during service or is related to any in-service disease, event, or injury.  The examiner should comment on the significance of a CT which showed a 3 centimeter posterior temporal hypodensity, probably secondary to an old trauma or infarct.  The examiner should also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any current seizure disorder is proximately due to, or the result of, a service-connected low back disability.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current seizure disorder is permanently aggravated by a service-connected low back disability.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA examination to assess the current neck disability, diagnosed as degenerative arthritis.  The examiner should review the record and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neck disability had its clinical onset during service, within one year of discharge, or is related to any in-service disease, event, or injury including due to an inservice parachute accident where general abrasions were noted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any neck arthritis is proximately due to, or the result of, service-connected PTSD or low back disability.  The examiner should also provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that neck arthritis is permanently aggravated by the service-connected PTSD or low back disability.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


